﻿At the outset, I have the pleasure of extending to
Mr. Razali Ismail and to his friendly country, Malaysia,
my sincere congratulations on his election as President of
the General Assembly at its fifty-first session. I wish him
success in conducting the proceedings of the session and
assure him of my delegation’s readiness to cooperate fully
with him in achieving our Organization’s objectives and
purposes.
I also take this opportunity to express my thanks and
appreciation to his predecessor, Mr. Diogo Freitas do
Amaral, for his sincere efforts in guiding the proceedings
of the previous session.
It is also my pleasure to express my country’s
gratitude and appreciation to the Secretary-General,
Mr. Boutros Boutros-Ghali, for his tireless and dedicated
efforts to enhance the Organization’s role and standing
17


and to further the Charter’s objectives, especially those
related to the maintenance of world peace and security. I
hope that he will continue to hold this important position
and to do this good work.
This session convenes a year after the fiftieth
anniversary of the United Nations, which was celebrated in
the middle of a decade that has, from the start, witnessed
rapid changes and diverse trends arising from the remnants
of the cooperation and cold-war conflict that have marked
half a century.
The international community has dealt with the
challenges this historic burden with a twofold response.
First, it has sought to reform and develop the United
Nations system so as to enable it to fulfil its role in the
light of these changes. Secondly, it has made concerted
efforts by convening world conferences to deal with critical
issues relating to the future of mankind, such as the
environment, development, population, trade, social
development, women and children. Despite these efforts,
which have continued for several years, this twofold
response has proved woefully inadequate to alleviate the ills
that have slowed the progress and political, economic and
social development of the human race.
Given the way the United Nations was established and
the manner in which the international system has evolved
since the 1940s, this phenomenon should not come as a
surprise. The international community has been unable to
absorb the intense impact of the major transformations of
the present decade, which have relied heavily on the
foundations and parameters of the current system of
international relations. This means that the international
community still needs some time — not necessarily a
little — in which to fathom the similarities and diversities
of national interests that influence the contemporary
international political system.
In order to be able to understand these political
ramifications in their historical context, we must consider
this phenomenon in the context of the flexibility and
inflexibility that characterize the structure of the
contemporary system of international relations. That is
because the crisis afflicting current international political
relations has been caused largely by the persistence of
complex political and historical dilemmas that have
continued to interact within a system of international
relations based on visions formulated by the allies before
the end of the Second World War.
The Powers that are influential in the international
arena presently appear to be reviewing the basis on which
the present international system was founded, with a view
to reconfiguring, rather than abolishing, current and future
global imperatives. The underlying purpose of the system
that emerged in the 1940s was fundamentally to address
regional and international security problems in all their
political and economic dimensions. It is a fact that the
Allied Powers formulated their vision in the 1940s on the
premise that security and stability in the regional context
were basically associated with the creation of a number of
international institutions, most notably the United Nations,
its specialized agencies and the financial institutions that
came into being as a result of agreements reached at a
number of historic conferences.
Despite this association and the new intellectual,
political and economic trends brought about by the
changes, the structural notions of the international system
have not developed in tandem with the requirements of
human development, as manifested by the
communications revolution, the exchange of ideas, the
flow of information and the technological applications
that have influenced international relations in various
ways.
The historical concept of the link between national
and regional security could serve as an appropriate
starting point for a comprehensive review and redefinition
of the question of security in all its aspects. In spite of
the importance of the administrative and financial reform
of the United Nations, its specialized agencies and other
organs, the influential Powers have not given the question
of collective security adequate attention with a view to
developing ways and means to preserve international
peace and security.
The international community truly must expand the
scope of the principle of collective security if States are
to be free from the fear of strategic threats to their
national and regional security. It is my conviction that the
Security Council, as the sensory nerve-centre of the
United Nations, in addressing the questions of world
security, should be guided by certain collective security
principles that could be activated in the current
circumstances. Furthermore, it is possible to increase the
use of practical preventive diplomacy to prevent the
eruption of conflicts by containment and by speedily
eliminating their causes.
In view of the importance now being attached to the
question of collective security, thought should be given to
18


the development of mechanisms for maintaining relations
between the Security Council and regional organizations, in
accordance with United Nations purposes and principles.
This is relevant to some particularly important regions of
the world, such as the Arabian Gulf region, which is
afflicted by tensions that threaten the established
fundamentals of the region’s security.
To insure the region’s security and stability, it is
imperative that relations among all States of the region be
based on the principles of good-neighbourliness, mutual
respect, non-interference in the internal affairs of others and
recognition of every State’s national sovereignty. The
territorial and border claims that are currently being made
in the Arabian Gulf region, and are aimed at changing
established and traditionally accepted boundaries, upset the
security and stability of the region. We believe that the
optimal and most judicious course for avoiding that
prospect is to respect the status quo, refrain from any
claims — total or partial — and to settle any consequential
differences by peaceful means acceptable to the parties to
the dispute.
With regard to the situation between Iraq and Kuwait,
the State of Bahrain, being keen to maintain security and
stability in the Gulf region, stresses the need for Iraq to
meet fully the requirements of international legality and
fulfil its obligations under the relevant Security Council
resolutions, including the release of Kuwaiti and other
prisoners of war.
While it asserts that care should be given to ensuring
the unity, sovereignty and territorial integrity of Iraq,
Bahrain welcomes the signing of the memorandum of
understanding between Iraq and the United Nations and
calls for the accelerated implementation of Security Council
resolution 986 (1995) on the issue of “oil for food”, an
essential step towards alleviating the suffering of the
brotherly Iraqi people.
On another matter, the continued occupation by the
Islamic Republic of Iran of the three islands of Greater
Tunb, Lesser Tunb and Abu Musa — all of which belong
to the United Arab Emirates — is a cause of concern for
Bahrain and other member States of the Gulf Cooperation
Council, in view of the serious ramifications for the
security and stability of the region and good-neighbourly
relations among its States.
The State of Bahrain therefore calls upon the Islamic
Republic of Iran to respond urgently to the appeals of the
United Arab Emirates to solve the question of these islands
through serious bilateral talks and other means available
for the peaceful settlement of disputes through
reconciliation among States.
Economic security is also fundamental to a world of
security and peace. In recent years, significant
developments have taken place in the sphere of
international economic relations as a result of the
interdependence that has come to characterize the world
economy, especially since the establishment of the World
Trade Organization. Over the past four decades, the
United Nations has addressed development problems,
issued a number of declarations and formulated a number
of strategies in this respect, but the desired results have
been elusive.
We believe that development challenges to any
country can be met only by taking into account the global
economic system as a solution that involves the
development of a comprehensive framework combining
international and local efforts, with a view to improving
the performance of the economy in a favourable
environment wherein local and regional circumstances and
the priorities and special conditions of each individual
State are taken into consideration.
The topic of the ninth session of the United Nations
Conference on Trade and Development, held this year in
South Africa, was the promotion of sustainable growth
and development in the context of the globalization and
liberalization of the world economy. This reflects a global
interest in addressing the shortcomings of the world
economy. In this connection, we would like to emphasize
the importance of the role of the Organization in the
enhancement of solidarity and interdependence for the
sake of promoting development in all countries.
With regard to the Second United Nations
Conference on Human Settlements, held at Istanbul this
year, it is our hope that the principles, commitments and
plan of action of the Conference will be implemented. It
is also our hope that the World Food Summit, to be held
in November in Rome, will make recommendations to
ensure and enhance world food security.
Environmental problems continue to be a cause of
concern for the human race in view of their potential
threat to our planet. Agenda 21, adopted at the United
Nations Conference of Environment and Development, is
a framework for the protection of the environment.
Persuaded that collective action is important for the
protection of the environment, the State of Bahrain has
19


paid special attention to the issue of the environment.
Accordingly, an Emir’s decree approving Bahrain’s
accession to the Convention on Biological Diversity and
another on environmental law were issued. The latter
establishes an environmental body that can exercise all
authorities with respect to environmental planning and
policies and the supervision of their implementation.
The third element, in our view, is social security,
without which societies would be unable to sustain human
progress or protect national security. As far as the people
are concerned, it is an important precondition for the
achievement and preservation of peace and security within
and among States. This fact was stressed by the World
Summit for Social Development, held in Copenhagen last
year.
Responsibility for social development is based on two
pivotal factors: national responsibility and collective
commitment, as reflected in the combined efforts of the
international community. In this connection, it must be
mentioned that the ability of societies to effect social
development is fundamentally connected to the objectives
of economic progress and comprehensive development in
all their human dimensions. Any international commitment
to preserve the stability and security of societies within the
framework of economic and social development should take
into consideration the cultural content of social development
and the various national factors.
The State of Bahrain — in the light of its conviction
that peace in the region is a strategic alternative that must
inevitably be based on justice, the restoration of rights and
the prevalence of security — follows closely and with deep
concern the new developments in the Middle East peace
process. Peace is the only course that can lead to
reconstruction, prosperity and the well-being of the peoples
of the region. It can end the cycle of violence and war
which the region has suffered for so long.
The progress achieved in the context of the Madrid
Conference, whose underlying principles were the
achievement of a just, comprehensive and lasting peace in
accordance with international legality and the principle of
“land for peace”, should continue without regression. We
must build on it.
The State of Bahrain views with deep concern the
serious events that have taken place in the past few days as
a result of the policies of the present Israeli Government.
These are manifest in its perpetuation of the occupation and
its refusal to honour the agreements made and to withdraw
from occupied Arab territories in Palestine, the Syrian
Golan Heights and southern Lebanon, as provided for in
General Assembly and Security Council resolutions, in
particular resolutions 242 (1967), 338 (1973) and 425
(1978), as well as in the Madrid terms of reference,
whose underlying principle is “land for peace”.
We call upon the international community, in
particular the two sponsors of the peace process, and the
States of the European Community to persuade Israel to
end its repressive practices against the Palestinian people
and to resume negotiations on the final status of the
Palestinian territories in accordance with the agreements
concluded between the two parties. They should also
stress the necessity of resuming negotiations on the Syrian
and Lebanese tracks. These negotiations should aim at
achieving just, comprehensive and lasting peace in the
region and at insuring the attainment by the Palestinian
people of their legitimate rights. These include their right
to establish their own independent State, with Jerusalem
as its capital, and the complete withdrawal of Israel from
all Arab territories, including the occupied Syrian Golan
Heights up to the boundaries of 4 June 1967 and occupied
southern Lebanon.
Without doubt, in violating the principles upon
which the peace process is based, reneging on the
agreements and commitments reached within the
framework of this process and procrastinating in the
implementation thereof, Israel will drastically set back the
peace process and lead the region back into a new cycle
of tension and violence.
It is regrettable that Israel continues periodically to
act repressively against the Palestinian people and
repeatedly to violate the sanctity of Islamic holy places.
We denounce the Israeli authorities’ opening of a tunnel
beneath Islamic archaeological sites. This is calculated to
judaize and efface the Islamic features of the occupied
Palestinian territories. This act has caused indignation and
anger in the occupied Palestinian territories in particular
and in the Islamic world in general. It is a hostile act
directed against the holy Islamic sites and a provocation
against the sentiments of Arabs and Muslims.
In condemning Israeli practices and repressive
actions, which have resulted in scores of deaths and
hundreds of injuries, we demand that Israel end these
practices and forswear its plans to change the Arab and
Islamic character of the city of Jerusalem or to violate the
sanctity of the Holy Al-Aqsa Mosque. We call upon the
international community to urge and pressure the Israeli
0


Government to renounce political policies of expansion and
settlement in Arab territories and to comply with the
requirements of peace and security in the region.
We consider the conclusion of the Comprehensive
Nuclear-Test-Ban Treaty to be one of the most important
issues in the field of disarmament. We look forward to the
day when we can feel secure because all nuclear tests have
been ended and all nuclear weapons eliminated. Bahrain
therefore signed the Treaty last week because it considers
it a step in the right direction of eliminating these weapons.
The elimination of all weapons of mass destruction is
bound to enhance confidence and security at both the
international and regional levels. We have supported the
initiatives seeking to make the Middle East, including the
Arabian Gulf region, a zone free of nuclear weapons and
weapons of mass destruction. Bahrain has done so in the
deep conviction that the security and stability of the region
should be maintained, that the region should be saved from
the calamity of these weapons of mass destruction and that
the States of the region should be able to implement
development projects and raise the standard of living of
their peoples. In this connection, I would like to applaud
the signing of the Pelindaba Treaty in Cairo on 11 April
1996, which established Africa as a Nuclear-Weapon-Free
Zone.
Terrorism in all forms is a global phenomenon whose
threat today is not confined to a particular people or region,
but endangers security and peace in numerous countries.
Bahrain has repeatedly denounced and deplored this
dangerous phenomenon in more than one international
forum. Its eradication requires cooperation and the
coordination of efforts. Bahrain now calls for concerted
efforts for the implementation of the Declaration on
Measures to Eliminate International Terrorism, adopted at
the forty-ninth session of the General Assembly. It also
calls for cooperation in the identification of terrorist
activities, their prosecution, the adoption of deterrent
measures and preventing terrorist organizations from using
the territories, information media and facilities available by
virtue of the respect given to civil liberties in certain
countries, in order to mount hostile activities against other
countries.
The State of Bahrain would like to express its
gratitude and appreciation to the sisterly and friendly States
that lent their support at a time when it was the target of
foreign-aided terrorist acts aimed at disturbing the security
and stability enjoyed by our State and other Arabian Gulf
States. The events witnessed in the State of Bahrain and
other States in the region and throughout the world
demonstrate the extent of the danger of terrorism and how
far the terrorist elements can go in manipulating laws and
international human-rights principles to serve their own
subversive and terrorist ends.
The fighting in Somalia and Afghanistan has brought
devastation and destruction to the peoples of the two
countries. With a view to sparing the lives of innocent
people, we appeal anew to all parties to the conflict in
each of the two Islamic countries to embark on a serious
dialogue to reach a political settlement of their
differences.
We welcome the outcome of the elections that took
place in Bosnia and Herzegovina within the framework of
the Peace Agreement signed in Paris as a result of
negotiations held in Dayton in 1995.
We support all efforts to restore peace and stability
in Bosnia and Herzegovina, urge respect for the
independence, sovereignty and territorial integrity of that
country and emphasize the necessity of economic
reconstruction and rehabilitation as a means to buttress
the peace process.
With regard to the question of Cyprus, we call upon
the United Nations to continue its contacts with the
parties concerned so that direct talks can be resumed with
a view to reaching a final settlement.
The question of the development and reform of the
United Nations is in the forefront of issues that have
captured the attention of Member States. Extensive
discussions on this matter have taken place over the past
few years, especially in relation to the question of
equitable representation on the Security Council. It is our
view that the reform of the Security Council is not only
a matter of institutional dimensions and ramifications, but
that it also constitutes a challenge that the international
community should address thoughtfully.
The State of Bahrain has consistently supported the
Security Council and its role in and contribution to the
maintenance of international peace and security. It has
also joined the international community in the
implementation of resolutions relevant to international
legality and related commitments. Bahrain is the host
country for the Field Office of the Special Commission
established under Security Council resolution 687 (1991)
and has provided the Office with all the facilities needed
for the successful performance of its duties. In this
1


respect, the State of Bahrain wishes to recall with
appreciation the report of the Secretary-General on the
work of the Organization, submitted to the General
Assembly at its current session, in which he praises the
support given by the Government of Bahrain to the
activities and work of the Office.
Since it joined this Organization, the State of Bahrain
has always adhered to the principles and purposes of the
Charter of the United Nations and therefore looks forward
to playing a more active role in this regard. The nomination
of Bahrain to Security Council membership for the period
1998-1999 — which received the unanimous endorsement
of the Group of Asian States, the League of Arab States
and the Gulf Cooperation Council and the support of other
Member States — is a confirmation of its standing as a
peace-loving State and an indication that it wishes to play
a more active role in the maintenance of world peace and
security.
The characteristic distinction of the late twentieth
century is that relations among nations are based on
interrelated, mutual and diverse interests in various political,
economic and social fields. This interrelatedness of interests
has formed a sort of common culture among nations and
has created a favourable climate for the exchange of ideas
and the tools of knowledge, thus enabling cultural and
intellectual interaction among peoples of the world and
enhancing a deeper understanding of the bases of world
peace and security, an objective which the United Nations
has sought to achieve over the past five decades.
In view of this fact, it behooves us to lend the
Organization support and encouragement so that it may be
able to play its role in a civilized world and carry out its
noble tasks of ensuring the achievement of world security,
prosperity and peace.





